ADDENDUM
Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
The applicant argues, 
“Accordingly, there is no obvious motivations for skilled artisans to amend the welding rod 2 of Han by disposing the groove portions thereon based on the teachings of the cited reference Satou, since the welding rod 2 is not disposed for amplifying the ultrasonic vibration or converting the longitudinal vibration into torsional vibration.”  
However, one of ordinary skill in the art would recognize that welding head (1) is the working end of the horn/amplifying unit in the same way that one would recognize Satou projection portion (21) in the working end of horn/amplifying unit (13).  Thus, the welding rod is disposed for amplifying.
The applicant argues, 
“even (if) Han is further modified based on the teachings of Satou to circumferentially dispose the groove portions on all the peripheral surfaces of then welding rod 2 of Han, the combination of the teachings of Han and Satou still cannot render the feature "...wherein the vibration amplifying unit has a rectangular shape in a side view, and has a plurality of surfaces provided with the slits along with a surface not provided with the slits" of the amended claim 1 obvious.”
One looking at the Han figure can clearly see welding heads (1) rest on a rectangular shaped surface and the end of the rod that cannot be seen is also a rectangular shaped surface.  
As for any arguments drawn to “gripping part” and “processing head”, these parts do not appear to be claimed nor can they be found in the disclosure.  Thus, without knowing what these parts are the examiner is not able to provide an appropriate response.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARLOS J GAMINO/Examiner, Art Unit 1735           

/ERIN B SAAD/Primary Examiner, Art Unit 1735